IN COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-84,102-01


                       EX PARTE JOHN ANDREW RAMOS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. 2009CR7094-W1
                          TH
                IN THE 399 DISTRICT COURT FROM BEXAR COUNTY


        Per curiam. Yeary, J., not participating.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded nolo contendere to online

solicitation of a minor and was sentenced to eight years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that the statute under which he was convicted was found to be

unconstitutional, therefore he is actually innocent. This Court has held that when a statute is held

to be unconstitutional, that does not mean that someone convicted under the statute is actually
                                                                                                  2

innocent. Ex parte Fournier, WR-82,102-01 __ S.W.3d __ (Tex. Crim. App. Oct. 28, 2015).

       However, Applicant is still entitled to relief.       This Court, in Ex parte Lo, held

unconstitutional the online solicitation of a minor statute for which Applicant was convicted. Ex

parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant filed this habeas application based on

the Lo decision and asks that his conviction be set aside. The State recommends that relief be

granted in this cause. We agree.

       Relief is granted. The judgment in Cause No. 2009CR7094 in the 399th District Court of

Bexar County is set aside and the cause is remanded so the trial court can dismiss the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 16, 2015
Do not publish